Citation Nr: 0424297	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  02-21 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army from June 1968 
to June 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2001 RO decision which, in pertinent part, 
found that new and material evidence had not been submitted 
to reopen claims for service connection for a back disability 
and a skin disability.  

Upon consideration of the record, the Board finds that there 
is a further VA duty to assist the veteran in developing 
evidence pertinent to his claims for service connection.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Thus, the appeal is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.

REMAND

The veteran seeks service connection for both a back 
disability and a skin disability.  The Board notes that 
service connection has been denied for both conditions on 
multiple occasions previously, and most recently in a 
November 1999 Board decision.  Thus, prior to an adjudication 
on the merits of the claims, new and material evidence must 
be submitted sufficient to reopen the claims.  See 38 
U.S.C.A. §§ 5108, 7104; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Upon review of the claims file, the Board notes that there is 
evidence both in-service and post-service of treatment for 
the claimed conditions.  The Board further notes that VA 
examinations regarding the claimed conditions were given in 
June 2002.  However, these examinations did not include a 
nexus opinion regarding a possible relationship between the 
conditions and the veteran's military service.  Such nexus 
opinions were requested in the May 2002 examination request.  
In light of this, the Board finds that the claims must be 
remanded to the RO to obtain nexus opinions regarding the 
claimed conditions prior to further adjudication of the 
claims.  The veteran's representative has also requested in 
written statements that such be accomplished prior to further 
adjudication of the claims.

Additionally, the Board notes that subsequent to issuance of 
the statement of the case, additional medical evidence (VA 
medical records dated from 2004) was submitted directly to 
the Board in April 2004, and the veteran has not submitted a 
waiver with regard to RO initial consideration of these 
records.  Thus the case must be returned to the RO for 
initial consideration of the evidence and for a supplemental 
statement of the case.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 2003).    

Accordingly, this case is remanded for the following action:

1.  The RO should have the veteran 
undergo VA examinations to determine the 
etiology of his back and skin 
disabilities.  The claims folder should 
be provided to and be reviewed by the 
examiner.  Based on a review of 
historical records and medical 
principles, the examiner should provide 
medical opinions, with full rationales, 
as to the etiology and approximate date 
of onset of the veteran's current back 
and skin disabilities, including any 
relationship between such disabilities 
and the veteran's service.  The examiner 
should specifically opine as to whether 
or not current back and skin disabilities 
were caused by or permanently worsened by 
the veteran's service.

2.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the 
application to reopen claims for service 
connection for back and skin 
disabilities, and in doing so the RO 
should take into account all evidence 
submitted since the statement of the case 
(including the evidence submitted 
directly to the Board).  If the claims 
are denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



